Citation Nr: 0713972	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to an initial compensable disability evaluation 
for residuals of a left great toe sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when she retired in January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a hearing before the undersigned at 
the RO in May 2005.

The matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard the veteran's claim for an increased evaluation 
for her left great toe, the Board notes that she was afforded 
a pre-discharge VA examination in August 2003.  At that time, 
the veteran was found to have dorsiflexion to 40 degrees and 
plantar flexion to 15 degrees.  The left toe was noted to be 
only slightly weaker to flexion against resistance when 
compared to the right.  

At her May 2005 hearing, the veteran reported constant toe 
pain.  She also noted problems walking and climbing stairs.  
She said that she could no longer bend her toe.  She also 
reported an inability to do activities with her feet.  VA is 
obliged to afford a contemporaneous examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that her disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Based upon her testimony, 
the veteran's great toe problems appear to have worsened 
since the time of her last VA examination.  

The Board further notes that the veteran testified that she 
was receiving treatment for her toe at a VA Medical Center 
(MC) and that they had prescribed pain medication for her 
toe.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is 
required.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA 
adjudicators are also under a statutory duty to obtain such 
records.  38 U.S.C.A. § 5103A(b)(1),(3) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of 
treatment at the Little Rock VAMC for the 
service connected great toe disability 
from November 2003 to the present.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
residuals of a left great toe sprain.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to identify all 
symptomatology related to the veteran's 
service-connected left great toe sprain.  

The examiner should express an opinion as 
to the severity of left foot disability 
resulting from the service connected 
disability.

3.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


